DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 13, 14, 17, 18, and 20 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by  Eitschberger (US 20200362652 A1), hereinafter Berg.
With respect to claim 1, Berg discloses a method of using a combination downhole assembly in a wellbore, the method comprising: running a workstring (600) into the wellbore to a desired location, the workstring comprising the combination downhole assembly coupled therewith, the combination downhole assembly further comprising: a setting tool assembly (100), wherein the setting tool assembly further comprises: a head adapter (512) coupled with the workstring; a power charge mandrel (104) coupled with the head adapter, the power charge mandrel having a power charge (116) disposed therein; a barrel piston (120) releasably coupled with the power charge mandrel (via 152); a tension mandrel (109, fig. 7) disposed, at least partially, within the barrel piston, and wherein a pressure chamber (128) is accessible between the power charge mandrel and the tension mandrel (via 134); a downhole tool (combination 603, 605) coupled with the setting tool assembly; a setting sleeve (602) having a first setting sleeve end (upper end) coupled with the barrel piston via one or more securing members (threads, pgph. 101), and a second setting sleeve end coupled with the downhole tool (shown in fig. 17); causing an activation signal to transmit in a manner to activate the setting tool assembly (pgph. 9, 52), whereby the power charge burns to create an increase in fluid pressure within the pressure chamber sufficient to move the barrel piston (pgphs. 58, 60), wherein the barrel piston comprises a barrel piston end having an inner diameter (D1, fig. 9), wherein the tension mandrel comprises a tension mandrel end having an outer diameter (D2, fig. 9), and wherein the outer diameter is larger than the inner diameter (pgphs. 85, 86).
With respect to claim 4, Berg discloses wherein the inner diameter of the barrel piston end engages and bottoms out on the outer diameter of the tension mandrel end upon a stroke of the setting tool assembly that is driven by the fluid pressure generated by burning the power charge (pgphs. 85, 86, fig. 9B).
With respect to claim 5, Berg discloses wherein the setting tool assembly is void of a retainer ring (shown in fig. 9), and wherein the tension mandrel is coupled with the downhole tool via an adapter (610, fig. 17).
With respect to claim 6, Berg discloses wherein the setting tool assembly is pre-assembled with the downhole tool (shown in fig. 17, in that the components are assembled as shown before insertion into a wellbore).
With respect to claim 8, Berg discloses wherein the power charge mandrel comprises a longitudinal axis, wherein a lower end of the power charge mandrel comprises a plurality of fluid ports (135) each having a respective axis in parallel to the longitudinal axis (fig. 4, pgph. 69).
With respect to claim 13, these limitations have been discussed supra except for the working surface of the barrel piston which is the shoulder of barrel piston 120 shown abutting the chamber 128 in fig. 7).
With respect to claim 14, Berg discloses wherein during operation thereof, an activation signal is transmitted in a manner to activate the setting tool assembly, whereby the power charge burns to create an increase in fluid pressure within the pressure chamber sufficient to act on the working surface, and to resultantly move the barrel piston (pgphs. 51, 52, 53).
The limitations of claims 17, 18, and 20 have been discussed in the rejection of claims 1, 4, 5, and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 7, 9-12, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg in light of Mickey (US 20200115979 A1).
With respect to claim 2, Berg fails to disclose dry pins securing the setting sleeve to the barrel piston.
Nevertheless, Mickey discloses this (pins 92, pgph. 92)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used dry pins to connect the barrel piston of Berg with the setting sleeve of Mickey in order to prevent unthreading after installation as taught by Mickey (pgph. 92).
With respect to claims 7, 9, and 19 Berg discloses these limitations as discussed supra but fails to disclose preassembly 10 or more miles away from the worksite before delivery to the wellsite.
Nevertheless, Mickey discloses pre-assembly before delivery to a worksite (pgphs. 94-96), and Examiner takes official notice that it is notoriously well known in the art for a worksite to be more than ten miles from a wellbore tool shop.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have preassembled the tool away from the worksite as taught by Mickey in order to ensure correct assembly and to reduce personnel requirements at the wellsite as taught by Mickey (pgphs. 94-96).
With respect to claims 3, 11, and 16, Berg fails to disclose the shearing forces required for shearing members 152.
Nevertheless, Mickey discloses wherein a single pin shears at 3000lbf so that 6000lbf is required for shearing and actuation of the plug (pgph. 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used shear pins with the forces detailed in Mickey in the plug of Berg since this is the simple substitution of one prior art device for another with predictable results and a reasonable expectation for success.
The limitations of claims 10 and 12 have been discussed in the rejection of claims 1, 4, 5, and 8.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg in light of Boynton (US 2229635 A).
With respect to claim 15, Berg fails to disclose the area of the working surface. 
Nevertheless, Boynton discloses that the surface of a piston area used to set a packer is 6 inches which falls in the claimed range (pg. 5 col. 2 ll. 30-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have made the working area of barrel piston of Berg 6 inches as taught by Boynton since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3094166 A also discloses parallel ports (fig. 4) which surround a tension mandrel threaded to the charge mandrel. US 20200018132 A1 discloses features similar to those claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        07/14/2022